Citation Nr: 1228645	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  04-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Lorenzo Di Salvo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 
 
This matter comes before the Board of Veterans' Appeals from an April 2003 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.
 
In September 2007, the Board denied entitlement to service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  A joint motion to remand was filed with the Court.  The Court granted that motion in April 2009.  In November 2009, the Board again denied entitlement to service connection for PTSD and the Veteran once again appealed to the Court.  In an October 2011 memorandum decision, the Court vacated the November 2009 Board decision and remanded it for further proceedings consistent with its decision.  The case is again before the Board.

In its October 2011 memorandum decision, the Court citing to Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that the Board should address the Veteran's diagnosis of a depressive disorder and take any necessary steps to adjudicate the claim.  Hence, the issue is restyled as stated on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board must consider the broader claim of entitlement to service connection for a psychiatric disorder, to include PTSD and a depressive disorder.  Notably, however, the RO has not considered this broader claim.  Further, it has not provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for a psychiatric disorder, to include PTSD and a depressive disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011).  

The Veteran reported in his August 2002 claim that he had been treated for PTSD since "1970."  He stated in that claim that he was treated at the Columbia VA Medical Center for his psychiatric disorder.  In September 2002, the facility in essence indicated that there were no records for the appellant.  The Board, however, finds that the attempt to obtain records may have been incomplete and another attempt should be made.  

The Veteran also reports being treated at a "Greenwood" VA Medical Center.  There is no Greenwood VA Medical Center but there is a Greenville Vet Center in South Carolina.  The RO should ask the appellant whether he has been treated at the Greenville Vet Center and, if so, the dates of treatment.  Depending on the claimant's response, the RO must attempt to obtain any identified records from that facility.

The RO has obtained records from the Augusta VA Medical Center up to August 2003 and from January to December 2004.  In January 2005, the Veteran testified that he still received treatment at the Augusta VA Medical Center.  The RO must attempt to obtain all records from that facility from August 2003 to January 2004, and since January 2005.

In his claim, the Veteran reported that he was treated by Dr. Johnson, a private doctor.  The appellant did not authorize the release of records from that doctor, but he should be afforded one last opportunity to authorize the release of that doctor's records.  

In a September 2003 notice of disagreement, the Veteran reported that he hand-delivered his PTSD questionnaire to the RO.  Unfortunately, the completed questionnaire is not of record.  Although the appellant provided a detailed stressor statement in September 2003, he must be afforded another opportunity to complete the PTSD questionnaire.

The Veteran must be afforded the opportunity to identify all treatment for any psychiatric disorder, to include PTSD and a depressive disorder, since active service.

A December 2004 VA discharge summary reflects that the Veteran has been disabled "since 2000."  This notation raises the possibility that the appellant has applied for Social Security disability benefits.  The RO should clarify this matter.  

Finally, pursuant to the Court's October 2011 memorandum decision, the RO must consider and document their readjudication of the claim under 38 C.F.R. § 3.304(f)(3) (2011).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for a psychiatric disorder, to include PTSD and a depressive disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The RO should ask the Veteran to identify all treatment for all psychiatric disorders, to include PTSD and a depressive disorder, since active service.  The RO should again ask the appellant to complete the PTSD questionnaire.  The RO should ask the appellant whether he has been treated at the Greenville Vet Center and, if so, the dates of treatment.  Depending on the claimant's response, the RO must attempt to obtain any identified records from that facility.  

3.  The RO should attempt to obtain all records from Dr. Johnson, as well as attempt to obtain any treatment records regarding care for any psychiatric disorder from the Augusta VA Medical Center from August 2003 to January 2004 and from January 2005 to the present.  The RO must attempt to obtain any treatment records dated from 1970 to the present from the Columbia VA Medical Center and any depository it uses for retired records.  

4.  Any records obtained pursuant to the foregoing should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  The RO must ask the Veteran whether he has applied for Social Security disability benefits.  Depending on the appellant's response, the RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the claimant.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

6.  The RO should undertake additional development for the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and a depressive disorder.  This includes additional stressor development if the Veteran provides new information that is not already of record - for example, any information that is not contained in the September 2003 stressor statement.  If the appellant provides sufficient additional information to warrant stressor development, the RO must undertake such development.

7.  After the completion of any additional development, the RO must prepare a report detailing the nature of any independently verified in-service stressor.  The RO should determine whether any claimed stressor was arguably related to the Veteran's fear of hostile military or terrorist activity, and whether such a claimed stressor is consistent with the places, types, and circumstances of his service.  The basis for any findings must be documented in the claims file.  The report and determination must be added to the claims file.

8.  Thereafter, if and only if, there is an independently verified in-service stressor; or there is any claimed stressor consistent with the places, types, and circumstances of his service that was arguably related to the Veteran's fear of hostile military or terrorist activity; the Veteran is to be afforded a VA medical examination by a psychiatrist to ascertain the nature and etiology of any diagnosed psychiatric disorder, including PTSD and a depressive disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  The examiner must be provided access to Virtual VA.  The examiner's report must acknowledge her/his review of all of the evidence of record.  The examiner is to conduct a comprehensive mental status evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran have any acquired psychiatric disorder, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  The examiner must opine whether it is at least as likely as not that any claimed stressor, consistent with the places, types, and circumstances of his service, was related to the Veteran's fear of hostile military or terrorist activity.  The examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder, to include posttraumatic stress disorder, is the result of service to include any independently verified in-service stressor or any claimed stressor consistent with the places, types, and circumstances of his service that was related to the Veteran's fear of hostile military or terrorist activity.  Such discussion must include the examiner's opinion as to the presence, or absence, of a link between the appellant's current symptoms and any independently verified stressor or any claimed stressor consistent with the places, types, and circumstances of his service that was related to the Veteran's fear of hostile military or terrorist activity .

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed posttraumatic stress disorder is unknowable.

10.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
11.  After the development requested, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once.

12.  Thereafter, the RO must readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD and a depressive disorder.  The RO must document their consideration of 38 C.F.R. § 3.304(f)(3) (2011).  If the benefit is not granted, the appellant and his counsel must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

